       Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MADISON DURANT                                  )
100 N. Indiana Avenue #2                        )
Kansas City, Missouri 64123                     )
                                                )        Case No.: 2:21-cv-2351
               PLAINTIFF,                       )
vs.                                             )        Jury Trial Demand
                                                )
INGER JULIA MYERS                               )
6365 Stevenson St                               )
Shawnee, KS 66218,                              )
                                                )
And                                             )
                                                )
ROBERT WILLIAM ROHLFING                         )
6300 West 23rd Street North                     )
Muskogee, OK 74410,                             )
                                                )
               DEFENDANTS.                      )


                                         COMPLAINT

       COMES NOW Plaintiff, Madison Durant, by and through her undersigned counsel of

record, Philip O. Willoughby, and for her Complaint against Defendants, states to the Court as

follows, to wit:

                                   NATURE OF THE CASE
       This is an automobile negligence case, brought pursuant to 28 U.S.C. Section 1332(a) on

the basis of diversity of citizenship. The matter is in excess of the sum of Seventy-Five Thousand

and No/100 Dollars ($75,000.00), exclusive of interest and costs.
      Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 2 of 11




                                           RELIEF SOUGHT


       2.      Plaintiff seeks monetary relief as a result of Defendants’ negligence; lost wages,

special damages, medical expenses, future lost wages, pain and suffering, and compensatory

damages, and an award of costs.


                                            PARTIES
       3.      Plaintiff Madison Durant is a resident of Kansas City, Missouri.


       4.      Defendant Inger Julia Myers is an individual and resident of Shawnee, Johnson

County, Kansas.


       5.      Defendant Robert William Rohlfing is an individual and resident of Muskogee,

Muskogee County, Oklahoma.


                                JURISDICTION AND VENUE


       5.      The Plaintiff is a resident of the State of Missouri, Defendant Myers is a resident

of the state of Kansas, and Defendant Rohlfing is a resident of the state of Oklahoma.


       6. This court has proper jurisdiction over the persons and subject matter.


       7. This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of diversity

of citizenship. The matter is in excess of the sum of Seventy-Five Thousand and No/100 Dollars

($75,000.00), exclusive of interest and costs.




                                                 2
      Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 3 of 11




       8. Venue is proper in this court on the basis that most of the treating and medical experts

are present in the Kansas City metropolitan area, and the Plaintiff and Defendant Myers reside in

the Kansas City metropolitan area.


                                            FACTS OF THE CASE


       9. On the 28th day of May, 2018, Plaintiff was a restrained passenger in the rear seat of an

automobile owned and driven by Defendant Myers.


       10. While traveling in Muskogee County, Oklahoma, east bound on C.R. Fern Mountain

Road, Defendant Myers stopped her vehicle in the roadway.


       11. While Defendant Myers stopped the vehicle in the roadway, Defendant Rohlfing,

driving his vehicle in the same direction as Myers, failed to maintain control of his vehicle, and

failed to stop his vehicle and violently collided with the rear of Myers’ automobile.


                                            DEFENDANT MYERS


       12.        Defendant Myers owed a duty to Plaintiff to operate her vehicle with the highest

degree of care.


       13.        Defendant Myers breached her duty to Plaintiff by failing to operate her vehicle

with the highest degree of care.


       14.        Such actions constitute negligence in the operation of a motor vehicle by

Defendant Myers, in ways that include but are not limited to the following:

       a)         By failing to obey a traffic control signs;
                                                     3
      Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 4 of 11




       b)      By failing to keep her vehicle under proper control;

       c)      By failing to keep a proper lookout;

       d)      By failing to yield the right of way;

       e)      By being inattentive;

       f)      By stopping her vehicle in the roadway in an unsafe manner; and,

       g)      By otherwise breaching duties, common law or statutory, relating to the operation
               of motor vehicles.

       h)      By failing to observe due care and precaution to avoid a collision;

       i)      By failing to sound a warning;

       j)      By failing to swerve, slacken speed, or otherwise take evasive action after the
               danger was or should have been apparent;

       k)      By failing to maintain proper and adequate control of her vehicle.


       14.     Plaintiff Durant, restrained in the back seat, was using ordinary care.

       15.     As a direct and proximate result of Defendant Myers’ negligent actions and

omissions, as particularly set forth above, Plaintiff sustained severe, permanent and progressive

injuries to her neck, back, shoulders, and arms.

       16.     As a direct and proximate result of Defendant Myers’ negligent actions and

omissions, as particularly set forth above, Plaintiff underwent extensive medical, hospital,

nursing, therapeutic, rehabilitative and related care and treatment for which she has incurred

expenses in large sums.




                                                   4
       Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 5 of 11




       17.     As a direct and proximate result of Defendant Myers’ negligent actions and

omissions, as particularly set forth above, Plaintiff will require further such care and treatment in

the future for which she shall expend or become indebted in large sums.

       18.     As a direct and proximate result of Defendant Myers’ negligent actions and

omissions, Plaintiff has endured significant pain and suffering.

       19.     As a direct result of the carelessness and negligence of Defendant Myers, Plaintiff

has lost wages.

       20.     As a direct result of the carelessness and negligence of Defendant Myers, Plaintiff

will lose wages in the future, and has sustained an impairment of her earning capacity.

       21.     As a direct and proximate result of Defendant Myers’ negligence and omissions,

Plaintiff will continue to endure significant pain suffering, and loss of enjoyment of her life.

       22.     As a direct and proximate result of Defendant Myers’ negligence, Plaintiff

suffered damages in excess of $75,000.00.

                                   DEFENDANT ROHLFING

       23.     Defendant Rohlfing owed a duty to Plaintiff to operate his vehicle with the

highest degree of care.

       24.     Defendant Rohlfing breached his duty to Plaintiff by failing to operate his vehicle

with the highest degree of care.

       25. Such actions constitute negligence in the operation of a motor vehicle by Defendant

Rohlfing, in ways that include but are not limited to the following:

       a)      By failing to obey a traffic control signs;

       b)      By failing to keep her vehicle under proper control;
                                                5
       Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 6 of 11




       c)      By failing to keep a proper lookout;

       d)      By failing to yield the right of way;

       e)      By being inattentive;

       f)      By stopping his vehicle in the roadway in an unsafe manner; and,

       g)      By otherwise breaching duties, common law or statutory, relating to the operation

               of motor vehicles.

       h)      By failing to observe due care and precaution to avoid a collision;

       i)      By failing to sound a warning;

       j)      By failing to swerve, slacken speed, or otherwise take evasive action after the

               danger was or should have been apparent;

       k)      By failing to maintain proper and adequate control of his vehicle.

       26.     Plaintiff Durant, restrained in the back seat, was using ordinary care.

       27.     As a direct and proximate result of Defendant Rohlfing’s negligent actions and

omissions, as particularly set forth above, Plaintiff sustained severe, permanent and progressive

injuries to her neck, back, shoulders, and arms.

       28.     As a direct and proximate result of Defendant Rohlfing’s negligent actions and

omissions, as particularly set forth above, Plaintiff underwent extensive medical, hospital,

nursing, therapeutic, rehabilitative and related care and treatment for which she has incurred

expenses in large sums.

       29.     As a direct and proximate result of Defendant Rohlfing’s negligent actions and

omissions, as particularly set forth above, Plaintiff will require further such care and treatment in

the future for which she shall expend or become indebted in large sums.
                                               6
       Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 7 of 11




        30.    As a direct and proximate result of Defendant Rohlfing’s negligent actions and

omissions, Plaintiff has endured significant pain and suffering.

        31.    As a direct result of the carelessness and negligence of Defendant Rohlfing,

Plaintiff has lost wages.

        32.    As a direct result of the carelessness and negligence of Defendant Rohlfing,

Plaintiff will lose wages in the future, and has sustained an impairment of her earning capacity.

        33.    As a direct and proximate result of Defendant Rohlfing’s negligence and

omissions, Plaintiff will continue to endure significant pain suffering, and loss of enjoyment of

her life.

        34.    As a direct and proximate result of Defendant Rohlfing’s negligence, Plaintiff

suffered damages in excess of $75,000.00.



                                   COUNT I: NEGLIGENCE
                                       (Inger Myers)

        35.    Plaintiff hereby incorporates by reference each and every allegation contained in

Paragraphs 1-34 of Plaintiff’s Complaint as if fully set forth herein.

        36.    As a result of Defendant’s negligent, careless, inattentive operation of her motor

vehicle, Plaintiff was caused to suffer bodily injuries and damages including but not limited to

past and future pain, suffering, mental anguish, medical expenses, lost wages, and other

damages, both economic and non-economic in nature.

        WHEREFORE,          Plaintiff Madison Durant    prays judgment against Defendant Inger

Myers on Count I of Plaintiff’s Complaint in an amount in excess of seventy-five thousand

                                                 7
       Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 8 of 11




dollars ($75,000.00) as compensatory damages including but not limited to past and future pain,

suffering, mental anguish, medical expenses, lost wages, and other damages, both economic and

non-economic in nature, pre-judgment interest, for her costs herein incurred, and for such other

and further relief as the Court deems just and proper under the circumstances.

                                   COUNT II: NEGLIGENCE
                                      (Robert Rohlfing)

       37.     Plaintiff hereby incorporates by reference each and every allegation contained in

Paragraphs 1-36 of Plaintiff’s Complaint as if fully set forth herein.


       38.     As a result of Defendant Rohlfing’s negligent, careless, inattentive operation of

her motor vehicle, Plaintiff was caused to suffer bodily injuries and damages including but not

limited to past and future pain, suffering, mental anguish, medical expenses, lost wages, and

other damages, both economic and non-economic in nature.


       WHEREFORE, Plaintiff Madison Durant prays judgment against Defendant Robert

Rohlfing on Count II of Plaintiff’s Complaint in an amount in excess of seventy-five thousand

dollars ($75,000.00) as compensatory damages including but not limited to past and future pain,

suffering, mental anguish, medical expenses, lost wages, and other damages, both economic and

non-economic in nature, pre-judgment interest, for her costs herein incurred, and for such other

and further relief as the Court deems just and proper under the circumstances.

                              COUNT III: NEGLIGENCE Per Se
                                      (Inger Myers)
       39.     Plaintiff hereby incorporates by reference each and every allegation contained in

Paragraphs 1-38 of Plaintiff’s Complaint as if fully set forth herein.
                                                  8
       Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 9 of 11




       40.     Defendant Myers, in her negligent, careless, inattentive operation of her motor

vehicle, violated state laws governing the proper operation of motor vehicles on the public

roadways that include, but are not limited to:


       Following too closely (47 Okl. St. Ann. 11-310 et. seq.)
       Failure to Yield (47 Okl. St. Ann 11-403 et. seq.)
       Failure to maintain a safe speed to operate in a careful and prudent manner (47 Okl. St.
       Ann. 11-801 et. seq.)
       Driving in a careless manner (47 Okl. St. Ann. 11-901 et. seq.)
       Failure to devote full time and attention to driving (47 Okl. St. Ann. 11-901 et. seq.)
       Failure to operate a vehicle in a safe manner.
       Stopping, standing or parking outside of business or residence district (47 Okl. St. Ann.
       11-1001(A)(1) et. seq.)
       41.     The statutes violated by Defendant Myers were regarding public safety, the

injuries of Plaintiff were the type of injuries intended to be prevented by the statutes, and

Plaintiff is a member of the class of persons intended to be protected by the statutes.


       42.     As a direct and proximate result of Defendant Myers’ negligence, Plaintiff was

caused to suffer bodily injuries and damages including but not limited to past and future pain,

suffering, mental anguish, medical expenses, lost wages, and other damages, both economic and

non-economic in nature.


       WHEREFORE, Plaintiff Madison Durant prays judgment against Defendant Inger

Myers on Count III of Plaintiff’s Complaint in an amount in excess of seventy-five thousand

dollars ($75,000.00) as compensatory damages including but not limited to past and future pain,

suffering, mental anguish, medical expenses, lost wages, and other damages, both economic and
                                                9
      Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 10 of 11




non-economic in nature, pre-judgment interest, for her costs herein incurred, and for such other

and further relief as the Court deems just and proper under the circumstances.

                              COUNT IV: NEGLIGENCE Per Se
                                    (Robert Rohlfing)
       43.     Plaintiff hereby incorporates by reference each and every allegation contained in

Paragraphs 1-42 of Plaintiff’s Complaint as if fully set forth herein.


       44.     Defendant Rohlfing, in his negligent, careless, inattentive operation of his motor

vehicle, violated state laws governing the proper operation of motor vehicles on the public

roadways that include, but are not limited to:


       Following too closely (47 Okl. St. Ann. 11-310 et. seq.)
       Failure to Yield (47 Okl. St. Ann 11-403 et. seq.)
       Failure to maintain a safe speed to operate in a careful and prudent manner (47 Okl. St.
       Ann. 11-801 et. seq.)
       Driving in a careless manner (47 Okl. St. Ann. 11-901 et. seq.)
       Failure to devote full time and attention to driving (47 Okl. St. Ann. 11-901 et. seq.)
       Failure to operate a motor vehicle in a safe manner.
       45.     The statutes violated by Defendant Rohlfing were regarding public safety, the

injuries of Plaintiff were the type of injuries intended to be prevented by the statutes, and

Plaintiff is a member of the class of persons intended to be protected by the statutes.


       46.     As a direct and proximate result of Defendant Rohlfing’s negligence, Plaintiff was

caused to suffer bodily injuries and damages including but not limited to past and future pain,

suffering, mental anguish, medical expenses, lost wages, and other damages, both economic and

non-economic in nature.
                                                 10
      Case 2:21-cv-02351-EFM-JPO Document 1 Filed 08/13/21 Page 11 of 11




       WHEREFORE, Plaintiff Madison Durant prays judgment against Defendant Rohlfing

on Count IV of Plaintiff’s Complaint in an amount in excess of seventy-five thousand dollars

($75,000.00) as compensatory damages including but not limited to past and future pain,

suffering, mental anguish, medical expenses, lost wages, and other damages, both economic and

non-economic in nature, pre-judgment interest, for her costs herein incurred, and for such other

and further relief as the Court deems just and proper under the circumstances. Further Plaintiff

prays judgment against Defendants Myers and Rohlfing jointly and severally, for her

compensatory damages in an amount in excess of seventy-five thousand dollars ($75,000.00) and

other damages, both economic and non-economic in nature, pre-judgment interest, for her costs

herein incurred, and for such other and further relief as the Court deems just and proper under the

circumstances.

                                             Respectfully submitted,

                                             GUNN, SHANK & STOVER, P.C.


                                               /s/ PHILIP O. WILLOUGHBY
                                             Phillip O. Willoughby,     #17611
                                             9800 NW Polo Ave., Suite 100
                                             Kansas City, MO 64153
                                             Phone (816) 454-5600
                                             Fax     (816) 454-3678
                                             powilloughby@gunnshank.com
                                             ATTORNEYS FOR PLAINTIFF

                                   JURY TRIAL DEMAND

       Demand is hereby made for trial by jury in this case.

                                                      /S/ PHILIP O. WILLOUGHBY
                                                     PHILIP O. WILLOUGHBY

                                                11
